                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
_____________________________________

SYMPHONY FS LIMITED,                :
                                    :
                  Plaintiff,        :
            v.                      :                 No. 5:18-cv-3904
                                    :
J. BARRY THOMPSON,                  :
                                    :
                  Defendant.        :
_____________________________________

                                         ORDER

      AND NOW, this 20th day of December, 2018, for the reasons expressed in the opinion

issued this date, IT IS ORDERED THAT:

   1. Plaintiff’s Motion for a Preliminary Injunction, ECF No. 3, is DENIED.

   2. The Temporary Restraining Order, ECF No. 9, is DISSOLVED.

   3. Plaintiff’s First Motion in Limine to Reject Affidavit of John L. Williams, ECF No. 42, is

      DENIED.

   4. Defendant’s Motion to Modify the TRO, ECF No. 53, is DENIED as moot.

   5. Plaintiff shall respond to Defendant’s motion to dismiss or file an amended complaint on

      or before January 14, 2019.

                                                   BY THE COURT:



                                                   /s/ Joseph F. Leeson, Jr._____________
                                                   JOSEPH F. LEESON, JR.
                                                   United States District Court




                                            121818
